DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was attempted, but the phone number on file is invalid, if any changes are required to this amendment a 312 amendment can be filed.
The application has been amended as follows: 
Claim 152, line 8, “in at least one model, each model of the at least one associated with a respective type” is amended to “in at least one model, each model of the at least one model associated with a respective type”.

Allowable Subject Matter
Claims 76-78, 109, 112, 118, 132, 140, and 142-159 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner found a few references (like US 2016/0220152 Meriheina et al. and US 2015/0025335 Jain et al.) that disclose the general steps and system limitations, including analyzing electromechanical data using ECG and rotational movement measurements, however, no reference was found to disclose producing an inference by feature extraction over a time segment defined as an end of a diastolic vibration in measurements of movement and immediately following the Q wave in the ECG measurement. For this reason, claims 76-78, 109, 112, 118, 132, 140, and 142-159.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792